On Petition to Eehear
Counsel for the Metropolitan Government have filed herein a very dignified, respectful and forceful petition to rehear. This petition in essence argues that by our opinion we are reversing a portion of the first case upholding the charter of the Metropolitan Government of Frazer v. Carr, 210 Tenn.565, 360 S.W.2d 449, when we say that the Metropolitan Government is a municipal corporation throughout the entire area of its General Service District.
We, in studying this matter before we wrote our original opinion, considered very carefully this proposition and read and reread the Carr case, even though the writer of this opinion participated in the Carr case. We concluded that there was no conflict, but by the creation of this Corporation for reasons stated in our original opinion that Corporation was liable for torts which hap*233pened on the sidewalks in the General Service District, and that the Metropolitan Government here was no longer protected hy the doctrine of sovereign immunity from such tort action arising out of the negligent construction of the sidewalk.
We have considered the questions here argued, and we find nothing new. No new authorities are cited in this petition to rehear. We have again read our original opinion as well as Frazer v. Carr, supra, and think for the reasons stated in the original opinion the conclusions there reached are sound and correct.
Finding nothing new in this petition to rehear and finding nothing to change our reasoning in the original opinion, the petition to rehear is overruled and denied.